[Cite as State v. Roberts, 2016-Ohio-5319.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103307



                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                   BARRY D. ROBERTS
                                                       DEFENDANT-APPELLANT




                                    JUDGMENT:
                              REVERSED AND REMANDED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-15-592427-A

        BEFORE:           Stewart, J., Jones, A.J., and Keough, J.

        RELEASED AND JOURNALIZED: August 11, 2016
ATTORNEY FOR APPELLANT

Richard Agopian
1415 West Ninth Street, Second Floor
Cleveland, OH 44113

ALSO LISTED:

Barry D. Roberts, pro se
Inmate No. 671791
Mansfield Correctional Institution
P.O. Box 788
Mansfield, OH 44901

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

Mary McGrath
Fallon Radigan
Assistant County Prosecutors
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} Defendant-appellant Barry Roberts pleaded guilty to one count of domestic

violence and one count of endangering children. The court imposed a 36-month prison

term for the domestic violence count and time-served on the misdemeanor endangering

children count. The court also ordered Roberts “to have no contact with the victim.”

       {¶2} The sole assignment of error in this appeal is premised on State v. Anderson,

143 Ohio St. 3d 173, 2015-Ohio-2089, 35 N.E.3d 512, where the Supreme Court held that

“the General Assembly intended prison and community-control sanctions as alternative

sentences for a felony offense[,]” so that “when a prison term and community control are

possible sentences for a particular felony offense, absent an express exception, the court

must impose either a prison term or a community-control sanction or sanctions.” Id. at ¶

31. A no-contact order is a form of community control sanction, id. at ¶ 17, so it is

generally illegal for the court to impose a felony sentence and a no-contact order. Id. at ¶

32.

       {¶3} The state concedes that “the no contact order is contrary to the holding in

Anderson” because the court had no authority to order both a prison term and a

community control sanction for the offenses that Roberts committed. It suggests that the

sentencing entry be modified to delete the no-contact order, particularly given that the

court did not mention the no-contact order during sentencing (at sentencing, Roberts

voluntarily agreed to avoid contact with the victims).        We agree with the state’s
concession and its suggested disposition of this appeal. We sustain the assignment of

error and remand so that the court can issue a new sentencing entry that deletes the

no-contact order.

       {¶4} Judgment reversed and remanded.

       It is ordered that appellant recover of appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, JUDGE

LARRY A. JONES, SR., A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR